Citation Nr: 0124892	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-00 463	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to June 
1985.  The appellant is his former spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's request for 
waiver of recovery of loan guaranty indebtedness in the 
amount of $20,846.81.  The appellant subsequently perfected 
an appeal of that decision.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  This law 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, to eliminate the well-grounded claim requirement, 
and requires the Secretary to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under title 38 of the United States Code.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).

Based on review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claim.  

In an October 1997 "Analysis of Account and Claim" prepared 
by the agency of original jurisdiction, the indebtedness 
created by the foreclosure of the property guaranteed by VA 
was $21,236.81.  In a document prepared the same day by a 
loan guarantee officer, liability of the obligors, in the 
present case the appellant, was determined to be $20,846.81, 
based on a reduction of the original indebtedness by a $390 
unidentified credit to the account.  In the May 10, 2000, 
notice of overpayment sent to appellant and in the August 
2000 decision denying her request for a waiver, her 
indebtedness was identified as $20,846.81 plus interest, the 
same figure noted in the October 1997 reckoning of the 
outstanding debt.  

However, the record reveals that in March 1998 the VA re-sold 
the property in question for $63,155.94.  There is no 
indication that the VA considered whether an adjustment to 
the appellant's indebtedness was appropriate given the VA's 
resale of the property.  Accordingly, the Board finds that 
the appellant should be provided a  complete accounting of 
the total loan guaranty indebtedness which details the exact 
amount of any loss sustained by the VA and how this amount 
was calculated.  Any funds realized by the VA from the resale 
of the property in March 1998, following  offset due to the 
expenses of the resale, should be taken into consideration in 
this accounting.


This case is therefore REMANDED to the RO for the following  
action:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made and any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  The RO should prepare a complete 
accounting of the total loan guaranty 
indebtedness which details the exact  
amount of any loss sustained by the 
Secretary and how this amount was 
calculated.  Funds realized by the VA 
from the March 1998 resale of the 
property, following  offset due to the 
expenses of the resale, should also be  
taken into consideration in this 
accounting, as appropriate.  Copies of  
such accounting should be furnished to 
the appellant and associated with the 
loan guaranty folder.

3.  The RO must review the evidence of 
record and ensure that all notification 
and development action required by the 
VCAA and the newly promulgated 
regulations is completed.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq.  
(West Supp. 2001); 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



